Exhibit 10.2
 
ACKNOWLEDGEMENT
 
THIS ACKNOWLEDGEMENT (this “Acknowledgment”) is made as of this 29th day of
June, 2010, by MILL ROAD CAPITAL, L.P., a Delaware limited partnership (“Mill
Road”), and PHYSICIANS FORMULA, INC., a New York corporation, (“Company”) in
favor of WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), with reference
to the following:
 
A.           Wells Fargo and Company entered into that certain Credit and
Security Agreement dated as of November 6, 2009 (as it may be amended, restated
or modified from time to time, including by the Wells Fargo First Amendment
defined below, the “Wells Fargo Credit Agreement”), pursuant to which Wells
Fargo agreed to provide certain financial accommodations to the Borrower
thereunder.  Capitalized terms not defined in this Acknowledgement shall have
the meanings set forth in the Wells Fargo Credit Agreement.
 
B.           To induce Wells Fargo to provide the financial accommodations
described in the Wells Fargo Credit Agreement, Mill Road, Company, and Wells
Fargo executed that certain Intercreditor Agreement dated November 6, 2009 (as
it may be amended, restated or modified from time to time, the “Intercreditor
Agreement”) which provides for, among other things, the subordination of the
“Mill Road Obligations” (as defined in the Intercreditor Agreement) to the
“Wells Fargo Obligations” (as defined in the Intercreditor Agreement) and the
subordination of the “Junior Liens” (as defined in the Intercreditor Agreement)
to the “Senior Liens” (as defined in the Intercreditor Agreement), in each case
as to and to the extent set forth in the Intercreditor Agreement.
 
C.           Company has requested that Wells Fargo modify certain terms of the
Wells Fargo Credit Agreement pursuant to the terms and conditions set forth in
that certain First Amendment to Credit and Security Agreement dated of even date
herewith between Company and Wells Fargo (the “Wells Fargo First Amendment”).
 
D.           To induce Wells Fargo to enter into the Wells Fargo First
Amendment, Mill Road and Company have agreed to execute and deliver this
Acknowledgment to Lender.
 
NOW, THEREFORE, in consideration of the foregoing recitals (all of which are
incorporated herein) and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the undersigned hereby agree
as follows:
 
1.           Review and Approval of Loan Documents.  Mill Road has been provided
with copies of each of the Loan Documents (including, but not limited to, the
Wells Fargo Credit Agreement, the Wells Fargo First Amendment, and all
documents, agreements, and instruments referred to as “Loan Documents” in the
Wells Fargo Credit Agreement, as amended by the Wells Fargo First Amendment),
and Mill Road acknowledges and confirms that it has reviewed and consented to
the terms of the Wells Fargo Credit Agreement, the Wells Fargo First Amendment,
and the other Loan Documents.  Mill Road agrees that all references to the
“Wells Fargo Credit Agreement” in the Intercreditor Agreement shall be to the
Wells Fargo Credit Agreement as amended by (i) the Wells Fargo First Amendment,
and (ii) any other amendments, modifications, or supplements from time to time
not prohibited by the Intercreditor Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Subordination of Mill Road Obligations.  Mill Road and Company each
acknowledges and agrees that (i) the Mill Road Obligations, as amended to date
and as further amended hereafter, are, and shall remain, subordinated to the
Wells Fargo Obligations only as and to the extent set forth in the Intercreditor
Agreement, (ii) all of the Mill Road Obligations shall continue to be subject to
the terms and conditions of, and covered by, the Intercreditor Agreement, and
(iii) except as modified by this Acknowledgment, the Intercreditor Agreement
shall remain in full force and effect and the Intercreditor Agreement is hereby
ratified and reaffirmed.
 
[Signatures on following pages]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Acknowledgment is executed as of the day and year first
above mentioned.
 

 
MILL ROAD CAPITAL, L.P.
            By:  /s/ Charles Goldman      Name:  Charles Goldman      Title 
Management Committee Director                    
PHYSICIANS FORMULA, INC.
            By:  /s/ Jeffrey Rogers      Name:  Jeffrey Rogers     Title: 
President                      WELLS FARGO BANK, NATIONAL ASSOCIATION          
  By:  /s/ Gary Whitaker      Name:  Gary Whitaker      Title:  Authorized
Signatory   

 
 
S-1

--------------------------------------------------------------------------------

 

 